DETAILED ACTION
This is in response to applicant's communication filed on 04/28/2022, wherein:
Claim 1-28 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-24 and 26 of U.S. Patent No. US 11405854 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because their scope are overlapped.

US 11405854 B2
17731574
1. A method of operation of a User Equipment (UE) to provide service gap control in a wireless communication system, comprising: receiving at the UE a subscription data containing a service gap parameter from a network entity in an attach accept message during an initial attach procedure, the service gap parameter being indicative of a value for a service gap timer for the UE; and enforcing the received service gap parameter at the UE on a per UE level in a non-access stratum layer by starting the service gap timer when the UE transitions from connected mode to idle mode; wherein enforcing the service gap parameter at the UE comprises starting the service gap timer each time the UE transitions to idle mode other than for one or more exceptions comprising an exception where the service gap timer is already running.

2. The method according to claim 1 wherein enforcing the service gap parameter at the UE comprises not allowing mobile originating user data, mobile originating control plane data, and/or mobile originating SMS connection requests and/or attach requests when the service gap timer is running.

3. The method according to claim 1 wherein enforcing the service gap parameter at the UE comprises not allowing the UE to attach to a PLMN as long as the service gap timer is running.

4. The method according to claim 1 wherein enforcing the service gap parameter at the UE comprises transmitting a tracking area update message in which an active flag and a signaling active flag are not set if the service gap timer is running.

5. The method according to claim 1 wherein enforcing the service gap parameter at the UE comprises not allowing the UE to initiate a service request procedure as long as the service gap timer is running.

6. The method according to claim 1 wherein enforcing the service gap parameter at the UE comprises not allowing the UE to initiate a control plane service request procedure as long as the service gap timer is running.

7. The method according to claim 1 wherein enforcing the service gap parameter at the UE comprises not allowing the UE to initiate a connection resume procedure as long as the service gap timer is running.

8. The method according to claim 1 wherein the wireless communication system is a 3GPP LTE or 3GPP NR system.

9. A User Equipment (UE) that provides service gap control in a wireless communication system, comprising: one or more transceivers; and circuitry connected to the one or more transceivers, the circuitry operable to cause the UE to: receive, at the UE, a subscription data containing a service gap parameter from a network entity in an attach accept message during an initial attach procedure, the service gap parameter being indicative of a value for a service gap timer for the UE; and enforce the received service gap parameter at the UE on a per UE level in a non-access stratum layer by starting the service gap timer when the UE transitions from connected mode to idle mode; wherein enforcing the service gap parameter at the UE comprises the circuitry operable to cause the UE to start the service gap timer each time the UE transitions to idle mode other than for one or more exceptions comprising an exception where the service gap timer is already running.

10. A method of operation of a core network entity in a core network of a wireless communication system to provide service gap control, comprising: obtaining by the core network entity a service gap parameter for a User Equipment (UE), the service gap parameter being indicative of a value for a service gap timer for the UE; and sending by the core network entity a subscription data containing the service gap parameter to the UE via an attach accept message during an initial attach procedure; wherein the service gap parameter is enforced at the UE by starting the service gap timer each time the UE transitions to idle mode other than for one or more exceptions comprising an exception where the service gap timer is already running.

11. The method according to claim 10 further comprising enforcing the service gap parameter at the network entity in a non-access stratum layer.

12. The method according to claim 11 wherein enforcing the service gap parameter at the network entity comprises rejecting mobile originating user plane data, mobile originating control plane data, and/or mobile originating SMS connection requests and/or attach requests for the UE when the service gap timer for the UE is running.

13. The method according to claim 11 wherein enforcing the service gap parameter at the network entity comprises: receiving an attach request for the UE; and rejecting the attach request if the service gap timer for the UE is running.

14. The method according to claim 13 wherein rejecting the attach request comprises sending an attach reject message to the UE, the attach reject message comprising an appropriate cause and/or a back-off timer set to a remaining value of the service gap timer for the UE.

15. The method according to claim 11 wherein enforcing the service gap parameter at the network entity comprises: receiving a tracking area update message from the UE; and refraining from performing any actions triggered by an active flag or a signaling active flag comprised in the tracking area update message if the service gap timer for the UE is running.

16. The method according to claim 11 wherein enforcing the service gap parameter at the network entity comprises: receiving a service request for the UE; and rejecting the service request if the service gap timer for the UE is running.

17. The method according to claim 16 wherein rejecting the service request comprises rejecting the service request or control plane service request with an appropriate cause and/or with a back-off timer set to a remaining value of the service gap timer for the UE.

18. The method according to claim 11 wherein enforcing the service gap parameter at the network entity comprises: receiving a control plane service request for the UE; and rejecting the service request if the service gap timer for the UE is running.

19. The method according to claim 11 wherein enforcing the service gap parameter at the network entity comprises: receiving a service request or control plane service request for the UE; and rejecting the service request or control plane service request if the service gap timer for the UE is running and if the service request or control plane service request is not a response to a preceding mobile terminated paging.

20. The method according to claim 11 wherein enforcing the service gap parameter at the network entity comprises: receiving a connection resume request for the UE; and rejecting the connection resume request if the service gap timer for the UE is running.

21. The method according to claim 20 wherein rejecting the connection resume request comprises rejecting the connection resume request with an appropriate cause and/or with a back-off timer set to a remaining value of the service gap timer for the UE.

22. The method according to claim 11 wherein enforcing the service gap parameter at the network entity comprises: receiving a connection resume request for the UE; and rejecting the connection resume request if the service gap timer for the UE is running and if the connection resume request is not a response to a preceding mobile terminated paging.

23. The method according to claim 10 wherein obtaining the service gap parameter for the UE comprises: sending an update location request to a HSS; and receiving subscription data from the HSS in an update location acknowledgment, the subscription data comprising the service gap parameter for the UE.

24. The method according to claim 10 wherein the network entity is a MME or AMF.

26. A core network entity or core network function for a core network of a wireless communication system to provide service gap control, comprising: a network interface; one or more processors; and memory comprising instructions executable by the one or more processors whereby the network entity or network function is operable to: obtain, by the core network entity, a service gap parameter for a User Equipment (UE), the service gap parameter being indicative of a value for a service gap timer for the UE; and send, by the core network entity, a subscription data containing the service gap parameter to the UE via an attach accept message during an initial attach procedure; wherein the service gap parameter is enforced at the UE by starting the service gap timer each time the UE transitions to idle mode other than for one or more exceptions comprising an exception where the service gap timer is already running.
1. A method of operation of a User Equipment (UE) to provide service gap control in a wireless communication system, comprising: receiving at the UE a subscription data containing a service gap parameter from a network entity in an attach accept message during an initial attach procedure , the service gap parameter being indicative of a value for a service gap timer for the UE; and enforcing the received service gap parameter at the UE on a per UE level in a non- access stratum layer by starting the service gap timer when the UE transitions from connected mode to idle mode.

2. The method according to claim 1 wherein enforcing the service gap parameter at the UE comprises starting the service gap timer each time the UE transitions to idle mode other than for one or more exceptions.

3. The method according to claim 2 wherein the one or more exceptions comprise an exception where the service gap timer is already running.

4. The method according to claim 1 wherein enforcing the service gap parameter at the UE comprises not allowing mobile originating user data, mobile originating control plane data, and/or mobile originating SMS connection requests and/or attach requests when the service gap timer is running.

5. The method according to claim 1 wherein enforcing the service gap parameter at the UE comprises not allowing the UE to attach to a PLMN as long as the service gap timer is running.

6. The method according to claim 1 wherein enforcing the service gap parameter at the UE comprises transmitting a tracking area update message in which an active flag and a signaling active flag are not set if the service gap timer is running.

7. The method according to claim 1 wherein enforcing the service gap parameter at the UE comprises not allowing the UE to initiate a service request procedure as long as the service gap timer is running.

8. The method according to claim 1 wherein enforcing the service gap parameter at the UE comprises not allowing the UE to initiate a control plane service request procedure as long as the service gap timer is running.

9. The method according to claim 1 wherein enforcing the service gap parameter at the UE comprises not allowing the UE to initiate a connection resume procedure as long as the service gap timer is running.

10. The method according to claim 1 wherein the wireless communication system is a 3GPP LTE or 3GPP NR system.

11. A User Equipment (UE) that provides service gap control in a wireless communication system, comprising: one or more transceivers; and circuitry connected to the one or more transceivers, the circuitry operable to cause the UE to: receive, at the UE, a subscription data containing a service gap parameter from a network entity in an attach accept message during an initial attach procedure , the service gap parameter being indicative of a value for a service gap timer for the UE; and enforce the received service gap parameter at the UE on a per UE level in a non-access stratum layer by starting the service gap timer when the UE transitions from connected mode to idle mode.

12. A method of operation of a core network entity in a core network of a wireless communication system to provide service gap control, comprising: obtaining by the core network entity a service gap parameter for a User Equipment (UE), the service gap parameter being indicative of a value for a service gap timer for the UE; and sending by the core network entity a subscription data containing the service gap parameter to the UE via an attach accept message during an initial attach procedure .

13. The method according to claim 12 further comprising enforcing the service gap parameter at the network entity in a non-access stratum layer.

14. The method according to claim 13 wherein enforcing the service gap parameter at the network entity comprises rejecting mobile originating user plane data, mobile originating control plane data, and/or mobile originating SMS connection requests and/or attach requests for the UE when the service gap timer for the UE is running.

15. The method according to claim 13 wherein enforcing the service gap parameter at the network entity comprises: receiving an attach request for the UE; and rejecting the attach request if the service gap timer for the UE is running.

16. The method according to claim 15 wherein rejecting the attach request comprises sending an attach reject message to the UE, the attach reject message comprising an appropriate cause and/or a back-off timer set to a remaining value of the service gap timer for the UE.

17. The method according to claim 13 wherein enforcing the service gap parameter at the network entity comprises: receiving a tracking area update message from the UE; and refraining from performing any actions triggered by an active flag or a signaling active flag comprised in the tracking area update message if the service gap timer for the UE is running.

18. The method according to claim 13 wherein enforcing the service gap parameter at the network entity comprises: receiving a service request for the UE; and rejecting the service request if the service gap timer for the UE is running.

19. The method according to claim 13 wherein enforcing the service gap parameter at the network entity comprises: receiving a control plane service request for the UE; and rejecting the service request if the service gap timer for the UE is running.

20. The method according to claim13 wherein enforcing the service gap parameter at the network entity comprises: receiving a service request or control plane service request for the UE; and rejecting the service request or control plane service request if the service gap timer for the UE is running and if the service request or control plane service request is not a response to a preceding mobile terminated paging.

21. The method according to claim 18 wherein rejecting the service request comprises rejecting the service request or control plane service request with an appropriate cause and/or with a back-off timer set to a remaining value of the service gap timer for the UE.

22. The method according to claim 13 wherein enforcing the service gap parameter at the network entity comprises: receiving a connection resume request for the UE; and rejecting the connection resume request if the service gap timer for the UE is running.

23. The method according to claim 13 wherein enforcing the service gap parameter at the network entity comprises: receiving a connection resume request for the UE; and rejecting the connection resume request if the service gap timer for the UE is running and if the connection resume request is not a response to a preceding mobile terminated paging.

24. The method according to claim 22 wherein rejecting the connection resume request comprises rejecting the connection resume request with an appropriate cause and/or with a back-off timer set to a remaining value of the service gap timer for the UE.

25. The method according to claim 12 wherein obtaining the service gap parameter for the UE comprises: sending an update location request to a HSS; and receiving subscription data from the HSS in an update location acknowledgment, the subscription data comprising the service gap parameter for the UE.

26. The method according to claim 12 wherein the network entity is a MME or AMF.

27. The method according to claim 12 wherein the wireless communication system is a 3GPP LTE or NR system.

28. A core network entity or core network function for a core network of a wireless communication system to provide service gap control, comprising: a network interface; one or more processors; and memory comprising instructions executable by the one or more processors whereby the network entity or network function is operable to: obtain, by the core network entity, a service gap parameter for a User Equipment (UE), the service gap parameter being indicative of a value for a service gap timer for the UE; and send, by the core network entity, a subscription data containing the service gap parameter to the UE via an attach accept message during an initial attach procedure.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 4-5, 10-15, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 24.301 V14.4.0 (2017-06) (provided by Applicant on 08/11/2022) in view of Pinheiro et al. (US 20110199905 A1).

Regarding claim 1, 3GPP discloses a method of operation of a User Equipment (UE) to provide service gap control in a wireless communication system, comprising: 
receiving at the UE a subscription data containing a service gap parameter from a network entity, the service gap parameter being indicative of a value for a service gap timer for the UE (section 5.3.9A discloses transmitting attach accept/tracking area update accept/service accept/service reject including data back-off time T3448 to UE, which indicating UE is on the receiving side); and 
enforcing the received service gap parameter at the UE on a per UE level in a non-access stratum layer (Section 5.3.9A – “Based on the stored control plane data back-off time for the UE, the network may reject the transfer of user data via the control plane initiated by the UE”), by starting the service gap timer when the UE transitions from connected mode to idle mode (3GPP – section 5.3.5 – “Timer T3412 is reset and started with its initial value, when the UE changes from EMM-CONNECTED to EMM-IDLE mode”).
However, the reference does not explicitly discloses receiving the service gap timer information in an attach accept message during an initial attach procedure.
Pinheiro discloses receiving the service gap timer information in an attach accept message during an initial attach procedure (par. 0205 – “The back-off may be preconfigured in the device or optionally sent in one of the NAS Accept signaling messages, which may include any one of: attach accept, routing area update (RAU) accept, tracking area update (TAU) accept, or location update (LU) accept. To avoid network overload when the backoff timer expires, random backoff timers may be assigned to different devices from the same MTC group. If the network is configured to send the same backoff timer or parameters to all the devices in the NAS Accept message(s)”).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the invention of 3GPP, and have back-off timer transmitted in attach accept message, as taught by Pinheiro because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to utilize well-known control signaling for providing timer information to devices.

Regarding claim 2, the combined teaching of 3GPP and Pinheiro discloses the method according to claim 1 wherein enforcing the service gap parameter at the UE comprises starting the service gap timer each time the UE transitions to idle mode (3GPP – section 5.3.5 – “Timer T3412 is reset and started with its initial value, when the UE changes from EMM-CONNECTED to EMM-IDLE mode. Timer T3412 is stopped when the UE enters EMM-CONNECTED mode or the EMM-DEREGISTERED state”) other than for one or more exceptions (3GPP – Section 5.3.9A discloses enforcing timer other one or more exception).

Regarding claim 4, the combined teaching of 3GPP and Pinheiro discloses the method according to claim 1 wherein enforcing the service gap parameter at the UE comprises not allowing mobile originating user data, mobile originating control plane data, and/or mobile originating SMS connection requests and/or attach requests when the service gap timer is running (3GPP - Section 5.3.9A – “While the timer T3448 is running, the UE in EMM-IDLE mode shall not initiate the transport of user data via the control plane procedure”).

Regarding claim 5, the combined teaching of 3GPP and Pinheiro discloses the method according to claim 1 wherein enforcing the service gap parameter at the UE comprises not allowing the UE to attach to a PLMN as long as the service gap timer is running (3GPP - section 5.3.9A discloses transmitting service reject including data back-off time T3448 to UE).

Regarding claim 10, the combined teaching of 3GPP and Pinheiro discloses the method according to claim 1 wherein the wireless communication system is a 3GPP LTE or 3GPP NR system (3GPP TS 24.301 is for NAS protocol for evolved packet system which is LTE network).

Regarding claim 11, the scope and content of the claim recites a User Equipment (UE) for performing the method of claim 1, therefore, being addressed as in claim 1.

Regarding claim 12, 3GPP discloses a method of operation of a core network entity in a core network of a wireless communication system to provide service gap control, comprising: 
obtaining by the core network entity a service gap parameter for a User Equipment (UE), the service gap parameter being indicative of a value for a service gap timer for the UE (section 5.3.9A discloses transmitting attach accept/tracking area update accept/service accept/service reject including data back-off time T3448 to UE, therefore, the timer value t3448 is obtained and transmitted); and 
sending by the core network entity a subscription data containing the service gap parameter to the UE (section 5.3.9A discloses transmitting attach accept/tracking area update accept/service accept/service reject including data back-off time T3448 to UE).
However, the reference is silent on details about sending by the core network entity a subscription data containing the service gap parameter to the UE via an attach accept message during an initial attach procedure.
Pinheiro discloses receiving the service gap timer information in an attach accept message during an initial attach procedure (par. 0205 – “The backoff may be preconfigured in the device or optionally sent in one of the NAS Accept signaling messages, which may include any one of: attach accept, routing area update (RAU) accept, tracking area update (TAU) accept, or location update (LU) accept. To avoid network overload when the backoff timer expires, random backoff timers may be assigned to different devices from the same MTC group. If the network is configured to send the same backoff timer or parameters to all the devices in the NAS Accept message(s)”).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the invention of 3GPP, and have back-off timer transmitted in attach accept message, as taught by Pinheiro because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to utilize well-known control signaling for providing timer information to devices.

Regarding claim 13, the combined teaching of 3GPP and Pinheiro discloses the method according to claim 12 further comprising enforcing the service gap parameter at the network entity in a non-access stratum layer (3GPP – Section 5.3.9A – “Based on the stored control plane data back-off time for the UE, the network may reject the transfer of user data via the control plane initiated by the UE”).

Regarding claim 14, the combined teaching of 3GPP and Pinheiro discloses the method according to claim 13 wherein enforcing the service gap parameter at the network entity comprises rejecting mobile originating user plane data, mobile originating control plane data, and/or mobile originating SMS connection requests and/or attach requests for the UE when the service gap timer for the UE is running (3GPP - Section 5.3.9A – “While the timer T3448 is running, the UE in EMM-IDLE mode shall not initiate the transport of user data via the control plane procedure”).

Regarding claim 15, the combined teaching of 3GPP and Pinheiro discloses the method according to claim 13 wherein enforcing the service gap parameter at the network entity comprises: receiving an attach request for the UE; and rejecting the attach request if the service gap timer for the UE is running (3GPP – Section 5.3.9A – “Based on the stored control plane data back-off time for the UE, the network may reject the transfer of user data via the control plane initiated by the UE”).

Regarding claim 26, the combined teaching of 3GPP and Pinheiro  discloses the method according to claim 12, wherein the network entity is a MME or AMF (Pinheiro - ¶0188 – “In one embodiment, the SGSN/MME/VLR sends a NAS message with a backoff time to MTC devices in a given MTC group. This message notifies the devices in the MTC group not to transmit for a specific period of time (the backoff period). This message may be sent when the SGSN/MME/VLR rejects a connectivity request or an attach request targeted at a particular MTC group, or after the SGSN/MME/VLR detects a possible congestion situation”), the combined teaching is obvious for the same reason as in claim 12.

Regarding claim 27, the combined teaching of 3GPP and Pinheiro discloses the method according to claim 12 wherein the wireless communication system is a 3GPP LTE or NR system (3GPP TS 24.301 is for NAS protocol for evolved packet system which is LTE network).

Regarding claim 28, the scope and content of the claim recites a core network entity or core network function for a core network of a wireless communication system to provide service gap control for performing the method of claim 12, therefore, being addressed as in claim 12.

Claim 7-8, 18-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 24.301 V14.4.0 (2017-06) in view of Pinheiro et al. (US 20110199905 A1) and Watfa et al. (US 20160278096 A1).

Regarding claim 7, the combined teaching of 3GPP and Pinheiro discloses the method according to claim 1, however, silent on further details of claim 7.
Watfa discloses wherein enforcing the service gap parameter at the UE comprises not allowing the UE to initiate a service request procedure as long as the service gap timer is running (par. 0071 – “The MME may indicate the cause with a back-off timer. The back-off timer may prohibit the WTRU from sending other requests for the rejected service until the timer is expired and/or the WTRU is paged for a similar MT service. In some embodiments, the WTRU may monitor an internal timer for the back-off time or refraining time (e.g., barring time) for sending requests for the indicated service”).
Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the invention, to modify the invention of 3GPP and Pinheiro, and have mobile device prevented from sending service request, as taught by Watfa because doing so would make use of known technique to improve similar devices (methods, or products) in the same way (MPEP §2141 -III) to enforce the back-off timer.

Regarding claim 8, the combined teaching of 3GPP and Pinheiro discloses the method according to claim 1, however, silent on further details of claim 8.
Watfa discloses wherein enforcing the service gap parameter at the UE comprises not allowing the UE to initiate a control plane service request procedure as long as the service gap timer is running (par. 0071 – “The MME may indicate the cause with a back-off timer. The back-off timer may prohibit the WTRU from sending other requests for the rejected service until the timer is expired and/or the WTRU is paged for a similar MT service. In some embodiments, the WTRU may monitor an internal timer for the back-off time or refraining time (e.g., barring time) for sending requests for the indicated service”).
Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the invention, to modify the invention of 3GPP and Pinheiro, and have mobile device prevented from sending service request, as taught by Watfa because doing so would make use of known technique to improve similar devices (methods, or products) in the same way (MPEP §2141 -III) to enforce the back-off timer.

Regarding claim 18, the combined teaching of 3GPP and Pinheiro discloses the method according to claim 13, however, silent on details of claim 18.
Watfa discloses wherein enforcing the service gap parameter at the network entity comprises: receiving a service request for the UE; and rejecting the service request if the service gap timer for the UE is running (par. 0071 – “The MME may indicate the cause with a back-off timer. The back-off timer may prohibit the WTRU from sending other requests for the rejected service until the timer is expired and/or the WTRU is paged for a similar MT service. In some embodiments, the WTRU may monitor an internal timer for the back-off time or refraining time (e.g., barring time) for sending requests for the indicated service”).
Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the invention, to modify the invention of 3GPP and Pinheiro, and have mobile device prevented from sending service request, as taught by Watfa because doing so would make use of known technique to improve similar devices (methods, or products) in the same way (MPEP §2141 -III) to enforce the back-off timer.

Regarding claim 19, the combined teaching of 3GPP and Pinheiro discloses the method according to claim 13, however, silent on further details of claim 19.
Watfa discloses wherein enforcing the service gap parameter at the network entity comprises: receiving a control plane service request for the UE; and rejecting the service request if the service gap timer for the UE is running (par. 0071 – “The MME may indicate the cause with a back-off timer. The back-off timer may prohibit the WTRU from sending other requests for the rejected service until the timer is expired and/or the WTRU is paged for a similar MT service. In some embodiments, the WTRU may monitor an internal timer for the back-off time or refraining time (e.g., barring time) for sending requests for the indicated service”).
Therefore, it would have been obvious to one having ordinary skill in the art before, the effective filing date of the invention, to modify the invention of 3GPP and Pinheiro, and have mobile device prevented from sending service request, as taught by Watfa because doing so would make use of known technique to improve similar devices (methods, or products) in the same way (MPEP §2141 -III) to enforce the back-off timer.

Regarding claim 21, the combined teaching of 3GPP, Pinheiro, and Watfa discloses the method according to claim 18 wherein rejecting the service request comprises rejecting the service request or control plane service request with an appropriate cause and/or with a back-off timer set to a remaining value of the service gap timer for the UE (Watfa - par. 0071 – “The MME may indicate the cause with a back-off timer. The back-off timer may prohibit the WTRU from sending other requests for the rejected service until the timer is expired and/or the WTRU is paged for a similar MT service. In some embodiments, the WTRU may monitor an internal timer for the back-off time or refraining time (e.g., barring time) for sending requests for the indicated service”). The combined teaching is obvious for the same reason as indicated in claim 18.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571)270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DUNG HONG/
Primary Examiner, Art Unit 2643